      Case 8:19-cv-02013-CPT Document 1 Filed 08/14/19 Page 1 of 23 PageID 1



                              UNITED STATE DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

                                            CASE NO.

SFR SERVICES LLC A/A/O
KEITH AND PHYLLIS TUMULTY

        Plaintiffs

vs.

ELECTRIC INSURANCE COMPANY,

      Defendant.
_________________________________/

                                    NOTICE OF REMOVAL

        COMES NOW, Defendant, ELECTRIC INSURANCE COMPANY (hereinafter referred

to as “Defendant”), pursuant to 28 USC §1441 and 1446 hereby gives Notice of Removal to this

Court of the case SFR Services LLC a/a/o Keith and Phyllis Tumulty vs. Electric Insurance

Company, filed in the Circuit Court for the Twelve Judicial Circuit in and for Sarasota County,

Florida, Case No. 2019-CA-004048 and as grounds for removal Defendant states as follows:

                                        BACKGROUND

        1.      An action was commenced by the filing of a Complaint in the Twelve Judicial

Circuit in and for Sarasota County, Florida styled SFR Services LLC a/a/o Keith and Phyllis

Tumulty, Plaintiffs vs. Electric Insurance Company, filed in the Circuit Court for the Twelve

Judicial Circuit in and for Sarasota County, Florida, Case No. 2019-CA-004048 (“Complaint”).

A copy of the Complaint is attached hereto as Exhibit “A.”

        2.      This case is properly removable pursuant to 28 U.S.C. § 1441, which provides in

pertinent part as follows: (a) Except as otherwise expressly provided by Act of Congress, any

civil action brought in a State court of which the district courts of the United States have original
    Case 8:19-cv-02013-CPT Document 1 Filed 08/14/19 Page 2 of 23 PageID 2
                                                                                               SFR v. EIC
                                                                                                   Page 2

jurisdiction, may be removed by the defendant or the defendants, to the District Court of the

United States for the district and division embracing the place where such action is pending. For

purposes of removal under this chapter, the citizenship of defendants sued under fictitious names

shall be disregarded. (b) Any civil action of which the district courts have original jurisdiction

founded on a claim or right arising under the Constitution, treaties, or laws of the United States

shall be removable without regard to the citizenship or residence of the parties. Any other such

action shall be removable only if none of the parties in interest properly joined and served as

defendants is a citizen of the State in which such action is brought. This action is properly

removable under 28 U.S.C. § 1441(a) and (b) because the United States District Court has

original jurisdiction of this case under 28 U.S.C. § 1332(a), as amended, which provides in

pertinent part as follows: (a) The district courts shall have original jurisdiction of all civil actions

where the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs, and is between -- (1) citizens of different States . . . .

        3.      There is complete diversity of citizenship between Plaintiff and Defendant

        4.      In the Complaint, Plaintiff seeks compensatory damages, costs and pre-judgment

interest and attorney’s fees. The amount in controversy in this action exceeds the $75,000

jurisdictional threshold notwithstanding Plaintiff’s failure to specify damages in his Complaint.

In the Eleventh Circuit, where the plaintiff makes an unspecified demand for damages in state

court, the removing defendant need only show by a preponderance of the evidence that the

amount in controversy exceeds $75,000.00. Tapscott v. MS Dealer Service Corp., 77 F.3d 1353,

1357 (11th Cir. 1996), overruled on other grounds; Cohen v. Office Depot, Inc., 204 F.3d 1069

(11th Cir. 2000).
    Case 8:19-cv-02013-CPT Document 1 Filed 08/14/19 Page 3 of 23 PageID 3
                                                                                         SFR v. EIC
                                                                                             Page 3

        5.          Plaintiff also seeks to recover attorney’s fees in the Complaint. Applicable

Florida Law authorizes an award of reasonable attorney’s fees to an insured that prevails in a

proper suit for coverage against the insurer. See Florida Statute §627.428.

        6.      Where, as here, attorney’s fees are authorized by statute, they are included in

determining the amount in controversy for purposes of Federal Diversity Jurisdiction. See

Morrison v. Allstate Indemnity Company, 228 F.3d 1255 (11th Cir. 2000); Brown v. Cunningham

        7.      Defendant was served with a copy of the Complaint in August 2, 2019.

        8.      The above described state court action is a civil action in which this Court has

original jurisdiction pursuant to 28 USC §1332, and is one which may be removed to this Court

by Defendant pursuant to 28 USC §1441 because it is a civil action in which the matter in

controversy, exclusive of interests and costs, exceeds $75,000.00 and is between citizens of

different states.

              DIVERSITY OF CITIZENSHIP EXISTS BETWEEN THE PARTIES

        9.      Plaintiff resides in Sarasota County, Florida and is a citizen of the State of

Florida. See Complaint ¶1. While not pled in the Complaint, attached hereto as Exhibit “B” is

the Declaration of Lisa Pierce which incorporates the contract of insurance between the parties

which should have been attached to Plaintiff’s complaint and which clearly shows Plaintiff is a

resident of Sarasota County, Florida. (See paragraph 2 of Plaintiff’s Complaint)

        10.     Defendant is a Massachusetts corporation with a principal place of business in

Beverly, Massachusetts. Therefore, Electric Insurance Company is a citizen of the State of

Massachusetts. See Declaration of Lisa Pierce attached hereto as Exhibit “B.”

        11.     Thus, there exists complete diversity of citizenship between the parties pursuant

to 28 USC §1332(a)(1).
    Case 8:19-cv-02013-CPT Document 1 Filed 08/14/19 Page 4 of 23 PageID 4
                                                                                           SFR v. EIC
                                                                                               Page 4

                    AMOUNT IN CONTROVERSY EXCEEDS $75,000.00

       12.     The Complaint alleges that Plaintiff’s claim is “in excess of $15,000.00 exclusive

of costs, attorney’s fees, and interest.” See Complaint ¶1. Plaintiff demands judgment for

compensatory damages, interest and costs.

       13.     While Plaintiff has not specifically pled damages in excess of $75,000.00,

Plaintiffs have made demands for in excess of $75,000.00 (See Declaration of Lisa Pierce

(Exhibit “B”). The Plaintiff seeks damages of $139,849.80, not including attorney’s fees.

       14.     Thus, based upon Plaintiffs’ demands submitted to Defendant, their claims for

policy benefits exceed $75,000.00, the minimum jurisdictional requirement of this Court.

       15.     Accordingly, the damages at issue in this case, together with attorney’s fees are in

excess of $75,000.00.

                 ELECTRIC HAS COMPLIED WITH THE PROCEDURAL
                         REQUIREMENTS FOR REMOVAL

       16.     Defendant attaches as Exhibit “C,” all processes, pleadings, orders and other

papers and exhibits filed in this action. Pursuant to 28 USC §1446(a). Venue properly rests in

the Tampa Division of the United District Court for the Middle District of Florida pursuant to 28

USC §1441(a) and Local Rules since this action is being removed from the State Court wherein

it was originally filed in the Circuit Court of the Twelve Judicial Circuit in and for Sarasota

County, Florida.

       17.     Defendant will file with the Clerk of the Court for the Twelve Judicial Circuit in

and for Sarasota County, Florida a Notice of Filing of Removal pursuant to 28 USC §1446(d)

and will give written notice thereof to all adverse parties.

       18.     Pursuant to 28 USC §1446(b), this Notice of Removal has been timely filed and

without waiver by Defendant. Specifically, this Notice of Removal is timely filed by Defendant.
    Case 8:19-cv-02013-CPT Document 1 Filed 08/14/19 Page 5 of 23 PageID 5
                                                                                         SFR v. EIC
                                                                                             Page 5

       WHEREFORE, Defendant, ELECTRIC INSURANCE COMPANY, hereby serves

Notice of Removal of this action to the United States District Court for the Southern District of

Florida, Miami Division.

       DATED this 14th day of August 2019.

                                            s/Jonathan B. Aronson
                                            Florida Bar No. 434116
                                            Jonathan B. Aronson, Esq.
                                            ARONSON LAW FIRM
                                            95 Merrick Way
                                            Suite 720
                                            Miami, Florida 33134
                                            Telephone: (305) 662-1233
                                            Facsimile: (305) 662-1266
                                            Email: jaronson@aronsonlawfirm.com

                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on August 14, 2019, I electronically filed the foregoing
document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document
is being served this day on all counsel of record or pro se parties identified on the attached
Service List in the manner specified, either via transmission of Notices of Electronic Filing
generated by CM/ECF or in some other authorized manner for those counsel or parties who are
not authorized to receive electronically Notices of Electronic Filing.

                                            s/Jonathan B. Aronson
                                            Jonathan B. Aronson, Esq.
                                            Florida Bar No. 434116
                                            ARONSON LAW FIRM
                                            95 Merrick Way
                                            Suite 720
                                            Miami, Florida 33134
                                            Telephone: (305) 662-1233
                                            Facsimile:    (305) 662-1266
                                            Email: jaronson@aronsonlawfirm.com


                                       SERVICE LIST

Joshua Whilser, Esq.
1909 Tyler Street
Suite 50
Hollywood FL 33020
(service@whilserlawfirm.com)
             Case 8:19-cv-02013-CPT
Filing # 93173497                    DocumentPM
                  E-Filed 07/25/2019 03:28:25 1 Filed 08/14/19 Page 6 of 23 PageID 6



                    IN THE CIRCUIT COURT OF THE 12th JUDICIAL CIRCUIT, IN AND FOR
                                    SARASOTA COUNTY, FLORIDA

                                                                 GENERAL JURISDICTION                 DIVISION
                                                                 CASE NO.:

         SFR SERVICES LLC A/A/O
         KEITH AND PHYLLIS TUMULTY,

                  Plaintiff,

         vs.

         ELECTRIC INSURANCE COMPANY,

                  Defendant.
                                                                 /

                                                     COMPLAINT

                  Plaintiff, SFR SERVICES LLC A/A/O KEITH AND PHYLLIS TUMULTY, by and

         through the undersigned attorney, sues the Defendant, ELECTRIC INSURANCE COMPANY,

         and alleges as follows:

                                             GENERAL ALLEGATIONS

               1. This is an action for damages greater than $15,000, exclusive of interest, costs, and

                  attorney’s fees, and is otherwise within the jurisdictional limits of this Court.

               2. That at all times material hereto, Plaintiff was and is a corporation duly licensed to transact

                  business in the State of Florida and maintained agents for the transaction of its customary

                  business throughout the State of Florida including SARASOTA County, Florida.

               3. At all times material hereto, ELECTRIC INSURANCE COMPANY was and is a

                  corporation duly licensed to transact business in the State of Florida and does business, has

                  offices, and/or maintains agents for the transaction of its customary business in

                  SARASOTA County, Florida.

                                            EXHIBIT "A"

                                    1909 TYLER ST. • Suite 501 • Hollywood, Florida 33020
                                 Office: 561-708-0513 • Email: Service@whislerlawfirm.com
 Case 8:19-cv-02013-CPT Document 1 Filed 08/14/19 Page 7 of 23 PageID 7



4. At all material times hereto, the Assignor (the “Insured”) owned the property insured by

   Defendant located at 1855 SILVER PALM ROAD, NORTH PORT, FL 34288 (the

   “Property”).

5. The policy of insurance written and issued by Defendant, ELECTRIC INSURANCE

   COMPANY, was issued to the insured in SARASOTA County, Florida.

6. Jurisdiction and venue are proper in SARASOTA County, Florida.

7. In consideration for the premiums paid to it, prior to September 10, 2017, Defendant issued

   an insurance policy, number 6173052H1, to the Insured for the Insured’s property located

   at 1855 SILVER PALM ROAD, NORTH PORT, FL 34288 in SARASOTA County,

   Florida (the “Policy”). A true and correct copy of the Policy is not in the possession of

   Plaintiff, but is in the care, custody, and control of Defendant. The Policy will be produced

   during discovery and will be filed by Plaintiff after receipt from the Defendant.

8. The Policy issued by Defendant provided coverage for the dwelling and for reasonable

   repairs taken to mitigate or prevent further damage to the Property.

9. At all times material hereto, including on September 10, 2017, the date of loss, the Policy

   was in full force and effect.

10. All conditions precedent to obtaining payment of said benefits under the policy have been

   complied with, met, or waived.


                        COUNT I – BREACH OF CONTRACT

   Plaintiff realleges and readopts paragraphs 1-10 as if fully stated herein, and further

alleges as follows:




                     1909 TYLER ST. • Suite 501 • Hollywood, Florida 33020
                  Office: 561-708-0513 • Email: Service@whislerlawfirm.com
 Case 8:19-cv-02013-CPT Document 1 Filed 08/14/19 Page 8 of 23 PageID 8



11. Plaintiff brings this action based upon an after-loss assignment of insurance proceeds for

   restoration and build-back services by the Insured (“Insured/Assignor”) to the Plaintiff. See

   copy of the assignment attached hereto and incorporated herein as Exhibit “A.”

12. On or about September 10, 2017, the Assignor's property was damaged by a covered related

   hurricane loss (the “Loss”).

13. Plaintiff and/or Insured/Assignor gave timely notice of the Loss and resulting damage to

   Defendant and/or its authorized agents, employees, or representatives.

14. Defendant responded to the Loss by assigning claim number 20190122013 (the “Claim”).

15. Plaintiff provided necessary restoration and build-back services to the Insured/Assignor’s

   Insured Property and, in exchange, Insured/Assignor agreed to assign his/her right to be

   paid for the services rendered by Plaintiff in accordance with Plaintiff’s Invoices. See

   Exhibit “A.”

16. Plaintiff submitted to Defendant reasonably priced bills for the restoration and build-back

   services that Plaintiff conducted upon the Insured Property, but has not been paid by

   Defendant. See copy of invoice attached hereto and incorporated herein as Exhibit “B.”

17. Defendant was afforded the opportunity to fully inspect the Loss, investigate the cause of

   the Loss, quantify the amount of the Loss, and evaluate Plaintiff’s Assignment of Benefits

   and restoration and build-back invoice.

18. Defendant did inspect the Loss and Property during its investigation of the Insured’s Loss

   and Plaintiff’s Invoice.

19. Defendant refused to pay Plaintiff’s Invoice.

20. Defendant breached the Policy by failing and/or refusing to pay Plaintiff’s invoice.




                     1909 TYLER ST. • Suite 501 • Hollywood, Florida 33020
                  Office: 561-708-0513 • Email: Service@whislerlawfirm.com
    Case 8:19-cv-02013-CPT Document 1 Filed 08/14/19 Page 9 of 23 PageID 9



   21. Plaintiff has been damaged as a result of the Defendant’s failure to pay Plaintiff’s invoice

       and breach of the Policy.

   22. As a direct and proximate result of Defendant’s conduct, Plaintiff has been obligated to

       retain the undersigned attorney to bring this action, and is entitled to a reasonable attorney’s

       fee pursuant to Section 627.428, and\or 626.9373, Florida Statutes.

   23. In the alternative, should this Court find the written assignment of benefits between Plaintiff,

       and the named insured, to be invalid or unenforceable for any reason, it will be necessary

       for the Court to effectuate the parties’ (Plaintiff and named insured) intent and find that

       Plaintiff has standing by means of an equitable assignment to demand that Defendant fully

       pay for Plaintiff’s services.

   24. Furthermore, Plaintiff’s assignment is valid as no additional insurable interests denied the

       assignment and neither the Defendant denied the assignment.

       WHEREFORE, Plaintiff sues Defendant for damages, together with interest, costs and

attorney’s fees pursuant to Fla. Stat. Section 627.428, and\or 626.9373, and further demands trial

by jury of all issues triable as of right.

                                             CERTIFICATE

THIS COMPLAINT IS DATED and Signed this July 25, 2019 and was filed by:

                                             THE WHISLER LAW FIRM, P.A.
                                                Attorney for Plaintiff
                                                1909 Tyler Street, Ste. 501
                                                Hollywood, Florida 33020
                                                Telephone: (561) 708-0513
                                                E-Mail: service@whislerlawfirm.com

                                                 By:    /s/ Joshua Whisler_______
                                                       JOSHUA WHISLER, ESQ.
                                                       FL Bar No. 98172




                          1909 TYLER ST. • Suite 501 • Hollywood, Florida 33020
                       Office: 561-708-0513 • Email: Service@whislerlawfirm.com
Case 8:19-cv-02013-CPT Document 1 Filed 08/14/19 Page 10 of 23 PageID 10




               ([KLELW³$´
Case 8:19-cv-02013-CPT Document 1 Filed 08/14/19 Page 11 of 23 PageID 11
Case 8:19-cv-02013-CPT Document 1 Filed 08/14/19 Page 12 of 23 PageID 12




                ([KLELW³%´
1

               Case 8:19-cv-02013-CPT Document 1 Filed 08/14/19 Page 13 of 23 PageID 13

                    SFR Services LLC
                    2336 SE Ocean Blvd #278
                    Stuart, FL 34996
                    Office: (239)312-3127; x709
                    Fax: (866)325-1945
                    Office@SFRFlorida.com
                    www.SFRFlorida.com
                    FL GC Lic # CGC050863

              Insured:    Keith Tumulty
             Property:    1855 Silver Palm Road
                          North Port, FL 34288
               Home:      1855 Silver Palm Road
                          North Port, FL 34288


          Claim Rep.:     Wes Woolf                                                   Business:    (239) 312-3127 x 718
             Position:    Estimator                                                    E-mail:     wes@sfrflorida.com
           Company:       SFR Services LLC
            Business:     2336 SE Ocean Blvd #278
                          Stuart 34996


           Estimator:     Wes Woolf                                                   Business:    (239) 312-3127 x 718
            Position:     Estimator                                                    E-mail:     wes@sfrflorida.com
           Company:       SFR Services LLC
            Business:     2336 SE Ocean Blvd #278
                          Stuart 34996


      Claim Number: 20190122013                   Policy Number:                          Type of Loss: Hurricane

        Date of Loss:     1/11/2019 12:00 AM                  Date Received:   1/11/2019 8:53 AM
       Date Inspected:                                         Date Entered:   1/11/2019 9:55 AM

            Price List:   FLSR8X_JAN19
                          Restoration/Service/Remodel
            Estimate:     326539_EV39

    Please Note:

       All information herein regarding damages/repairs estimated for your property is exclusive property of SFR Services
    LLC and it's representatives/agents. This estimate is CONFIDENTIAL and provided under full disclosure only with the
    expressed or written consent of a representative of SFR Services LLC. Everything contained herein is subject to
    management/insurance approval. We greatly appreciate your business and look forward to serving your roofing and
    construction needs.
2

                               Case 8:19-cv-02013-CPT Document 1 Filed 08/14/19 Page 14 of 23 PageID 14

                                          SFR Services LLC
                                          2336 SE Ocean Blvd #278
                                          Stuart, FL 34996
                                          Office: (239)312-3127; x709
                                          Fax: (866)325-1945
                                          Office@SFRFlorida.com
                                          www.SFRFlorida.com
                                          FL GC Lic # CGC050863

                                                                                                326539_EV39
                                                                                             Source - Eagle View
                                                                                                   Exterior
                                       1 25
                                     12 4' 5 ' 10
                        "




                                       '1 " "
                      '6




                                          1"
                                 9' 1""
                                 8' 7
                    26




                                      R12 (9)"
                                    F25
                                    9'       '1                         Dwelling Roof
                                       10 9
                                          "
                        "




                                F8R13 (4)
                      '5




                             10' 8" 20' 8"
                  '2 "




                                                          17
                                                                                    4350.70 Surface Area                   43.51 Number of Squares
                22 10




                                                 "
                   36




                                   F10(A)               16 ' 8"
                    "




                                               '1




                                                      5' 1' 8' 1" 1
             " 4'




                                             26
                                 33' 4"
                                  33' 4"
          '3 2




                             F20(B)                      11
                                                             "
                                                                                     375.25 Total Perimeter Length         85.02 Total Ridge Length
              "
        15 ' 9"
       14 11




                          R7 (8)         F13
                                         R15(B)   F5(A)
                                                 F3  F1(D)
                                                        (A)
                       F15                       (A)R9
                                                 (5)      (2)
                                                                    '
                                                                 12
         63




                                     F61(A)
                                         2' F12R19      (3)
           '




                                                                3"


                                                               4"




                                            11
                                                                                     233.13 Total Hip Length
                                                             5'




                                               "
                                                         4" 8'




                               Dwelling
                                     5' Roof
                             7"




                                                     ' 1' 1"




                     R6 (7)             2"
                           7'




             18 F18F16        (A)          F2
                                                   43 2 ' 1
                         22' 2"




                               F7
                         9' 1"




                ' 8 (6)   (D)
                                                  " 23




           1R18
             6'F14  "1
                8" 1(A)
       5' 10"




        R2 (10)        6
                     4' ' 6" 2
                               7"




        F22
                                             214' 2"




        R3R17(11)(1)    10
         F2331
           F24                   5'
                              7'




                                               '8




               '6          "        6"
                                              2




                  "


     DESCRIPTION                                                              QUANTITY UNIT PRICE             TAX    O&P     RCV      DEPREC.           ACV
     1. Remove Tile roofing - Concrete - "S" or       43.51 SQ            493.90            0.00       4,297.92      25,787.51            (0.00)     25,787.51
     flat tile
     2. Remove Modified bitumen roof - self-          43.51 SQ            146.25            0.00       1,272.66       7,636.00            (0.00)      7,636.00
     adhering
     3. Modified bitumen roof - self-adhering         43.51 SQ            479.66         439.49        4,261.90      25,571.40            (0.00)     25,571.40
     4. Water barrier joint taping - Mod.          4,350.70 SF               0.31         21.32           274.00      1,644.04            (0.00)      1,644.04
     bitumen - 4" seam tape
     5. Re-nailing of roof sheathing - complete 4,350.70 SF                  0.27           6.09          236.16      1,416.94            (0.00)      1,416.94
     re-nail
     6. Tile Loading Per SQ*                          50.03 SQ            120.00            0.00       1,200.72       7,204.32            (0.00)      7,204.32
     For loading new roofing tile onto dwelling roof.
     7. Tile roofing - Concrete - "S" or flat tile    50.03 SQ            598.26         551.27        6,096.46      36,578.68            (0.00)     36,578.68
     8. Hip & ridge nailer board for tile roofing - 433.39 LF                3.10         48.54           278.40      1,670.45            (0.00)      1,670.45
     channel metal
     9. R&R Ridge / Hip / Rake cap - tile            482.96 LF              16.51        234.62        1,641.64       9,849.93            (0.00)      9,849.93
     roofing
     10. Roofer - per hour                            48.30 HR            151.22            0.00       1,460.78       8,764.71            (0.00)      8,764.71
     The hip, ridge and rake cap will need to be mortared in to finish the roofing project. This is not included in the line item for "Ridge / Hip / Rake
     cap - tile roofing".
     One hour per 10LF (both sides of 10LF of hip/ridge)
     11. R&R Drip edge                               375.25 LF               2.78         17.60           212.16      1,272.96            (0.00)      1,272.96
     12. Bird stop - Eave closure strip for tile     325.69 LF               3.76         35.79           252.08      1,512.46            (0.00)      1,512.46
     roofing - metal
     13. R&R Valley metal                            115.25 LF               6.15         12.91           144.34         866.04           (0.00)        866.04
     14. Step flashing                                28.00 LF              10.59           2.16           59.74         358.42           (0.00)        358.42
     15. R&R Flashing - pipe jack - lead               5.00 EA              74.67         11.20            76.92         461.47           (0.00)        461.47
     16. R&R Exhaust cap - through roof - 6"           7.00 EA              94.39         15.81           135.30         811.84           (0.00)        811.84
     to 8"
     17. R&R Roof vent - off ridge type - 6'           2.00 EA            222.06            9.47           90.74         544.33           (0.00)        544.33
     18. Prime & paint roof vent                      14.00 EA              30.20           6.94           85.94         515.68           (0.00)        515.68
     19. R&R Gutter / downspout - aluminum -         325.69 LF               7.63        110.12           519.02      3,114.16            (0.00)      3,114.16
     6"
    326539_EV39                                                                                                                    1/24/2019            Page: 2
3

                  Case 8:19-cv-02013-CPT Document 1 Filed 08/14/19 Page 15 of 23 PageID 15

                       SFR Services LLC
                       2336 SE Ocean Blvd #278
                       Stuart, FL 34996
                       Office: (239)312-3127; x709
                       Fax: (866)325-1945
                       Office@SFRFlorida.com
                       www.SFRFlorida.com
                       FL GC Lic # CGC050863



                                                             CONTINUED - Dwelling Roof



     DESCRIPTION                                 QUANTITY UNIT PRICE                   TAX            O&P            RCV       DEPREC.              ACV
     20. Material Only Sheathing - plywood -         400.00 SF              0.93       26.04           79.60        477.64           (0.00)        477.64
     1/2" CDX
     plywood to be set over driveway to protect from damage from dumpsters and equipment used during roofing construction
     21. Install Vapor barrier - visqueen - 6mil     800.00 SF              0.23         0.00          36.80        220.80           (0.00)        220.80
     Vapor barrier to cover plywood that is set over driveway to protect from damage from dumpsters and equipment used during roofing construction
     22. Roofer - per hour                              4.00 HR          140.01          0.00        112.00         672.04           (0.00)        672.04
     Labor to set plywood over visqueen on driveway to protect the surface from damage.
     Plywood to be screwed together to prevent plywood from sliding during deliveries and pick ups for dumpsters and materials.
     1 Labor Hour per 100 Sq Ft.
     23. Install Tarp - all-purpose poly - per sq 3,002.00 SF               0.74         0.00        444.30       2,665.78           (0.00)      2,665.78
     ft (labor and material)
     Tarps installed around the perimeter of the home to organize roofing debris, minimize clean up labor and to protect the landscaping around the home.
     24. Taxes, insurance, permits & fees (Bid          1.00 EA             0.00         0.00           0.00           0.00          (0.00)          0.00
     Item)
     Paid when incurred

     Totals: Dwelling Roof                                                          1,549.37     23,269.58     139,617.60               0.00   139,617.60

     Total: Exterior                                                                1,549.37     23,269.58     139,617.60               0.00   139,617.60

     Total: Source - Eagle View                                                     1,549.37     23,269.58     139,617.60               0.00   139,617.60



     Labor Minimums Applied

     DESCRIPTION                                 QUANTITY UNIT PRICE                   TAX            O&P            RCV       DEPREC.              ACV
     25. Framing labor minimum*                       1.00 EA          177.26           0.00          35.46        212.72           (0.00)        212.72
     26. Wood floor covering labor minimum*           1.00 EA           16.24           0.00           3.24         19.48           (0.00)         19.48

     Totals: Labor Minimums Applied                                                     0.00          38.70        232.20               0.00      232.20

     Line Item Totals: 326539_EV39                                                  1,549.37     23,308.28     139,849.80               0.00   139,849.80




    326539_EV39                                                                                                             1/24/2019               Page: 3
4

                  Case 8:19-cv-02013-CPT Document 1 Filed 08/14/19 Page 16 of 23 PageID 16

                    SFR Services LLC
                    2336 SE Ocean Blvd #278
                    Stuart, FL 34996
                    Office: (239)312-3127; x709
                    Fax: (866)325-1945
                    Office@SFRFlorida.com
                    www.SFRFlorida.com
                    FL GC Lic # CGC050863




     Grand Total Areas:
             0.00 SF Walls                          0.00 SF Ceiling                0.00 SF Walls and Ceiling
             0.00 SF Floor                          0.00 SY Flooring               0.00 LF Floor Perimeter
             0.00 SF Long Wall                      0.00 SF Short Wall             0.00 LF Ceil. Perimeter

             0.00 Floor Area                        0.00 Total Area                0.00 Interior Wall Area
           852.02 Exterior Wall Area                0.00 Exterior Perimeter of
                                                         Walls

         4,350.70 Surface Area                     43.51 Number of Squares       375.25 Total Perimeter Length
            85.02 Total Ridge Length              233.13 Total Hip Length




    326539_EV39                                                                               1/24/2019          Page: 4
5

                  Case 8:19-cv-02013-CPT Document 1 Filed 08/14/19 Page 17 of 23 PageID 17

                     SFR Services LLC
                     2336 SE Ocean Blvd #278
                     Stuart, FL 34996
                     Office: (239)312-3127; x709
                     Fax: (866)325-1945
                     Office@SFRFlorida.com
                     www.SFRFlorida.com
                     FL GC Lic # CGC050863




                                                           Summary for Dwelling
     Line Item Total                                                                           114,992.15
     Material Sales Tax                                                                          1,549.37

     Subtotal                                                                                  116,541.52
     Overhead                                                                                   11,654.14
     Profit                                                                                     11,654.14

     Replacement Cost Value                                                                   $139,849.80
     Net Claim                                                                                $139,849.80




                                               Wes Woolf
                                               Estimator




    326539_EV39                                                                   1/24/2019         Page: 5
            Case 8:19-cv-02013-CPT
Filing # 93173497 E-Filed 07/25/2019Document
                                     03:28:25 1PMFiled 08/14/19 Page 18 of 23 PageID 18

   FORM 1.997. CIVIL COVER SHEET

   The civil cover sheet and the information contained in it neither replace nor supplement the filing and service of pleadings
   or other documents as required by law. This form must be filed by the plaintiff or petitioner for the use of the Clerk of
   Court for the purpose of reporting judicial workload data pursuant to section 25.075, Florida Statutes. (See instructions for
   completion.)


       I.          CASE STYLE
                                          IN THE CIRCUIT COURT OF THE TWELFTH JUDICIAL CIRCUIT,
                                            IN AND FOR SARASOTA COUNTY, FLORIDA



                                                                       Case No.: _________________
                                                                       Judge: ____________________
   SFR SERVICES LLC A/A/O KEITH AND PHYLLIS TUMULTY
   Plaintiff
                 vs.
   ELECTRIC INSURANCE COMPANY
   Defendant


       II.         TYPE OF CASE

                                                                               ☐    Non-homestead residential foreclosure
               ☐ Condominium                                                        $250,00 or more
               ☒ Contracts and indebtedness                                    ☐    Other real property actions $0 - $50,000
               ☐ Eminent domain                                                ☐    Other real property actions $50,001 - $249,999
               ☐ Auto negligence                                               ☐    Other real property actions $250,000 or more
               ☐ Negligence – other
                 ☐     Business governance                                     ☐    Professional malpractice
                 ☐     Business torts                                                 ☐      Malpractice – business
                 ☐     Environmental/Toxic tort                                       ☐      Malpractice – medical
                 ☐     Third party indemnification                                    ☐      Malpractice – other professional
                 ☐     Construction defect                                     ☐    Other
                 ☐     Mass tort                                                      ☐      Antitrust/Trade Regulation
                 ☐     Negligent security                                             ☐      Business Transaction
                 ☐     Nursing home negligence                                        ☐      Circuit Civil - Not Applicable
                 ☐     Premises liability – commercial                                ☐      Constitutional challenge-statute or
                                                                                             ordinance
                 ☐     Premises liability – residential
                                                                                      ☐      Constitutional challenge-proposed
               ☐ Products liability                                                          amendment
               ☐ Real Property/Mortgage foreclosure                                   ☐      Corporate Trusts
                 ☐     Commercial foreclosure $0 - $50,000                            ☐      Discrimination-employment or other
                 ☐     Commercial foreclosure $50,001 - $249,999                      ☐      Insurance claims
                 ☐ Commercial foreclosure $250,000 or more                            ☐      Intellectual property
                 ☐     Homestead residential foreclosure $0 – 50,000                  ☐      Libel/Slander
                 ☐     Homestead residential foreclosure $50,001 -                    ☐      Shareholder derivative action
                       $249,999
                                                                                      ☐      Securities litigation
                 ☐ Homestead residential foreclosure $250,000 or
                       more                                                           ☐      Trade secrets
                 ☐ Non-homestead residential foreclosure $0 -                         ☐      Trust litigation
                       $50,000
                 ☐ Non-homestead residential foreclosure
                       $50,001 - $249,999
               Case 8:19-cv-02013-CPT Document 1 Filed 08/14/19 Page 19 of 23 PageID 19


                                                  COMPLEX BUSINESS COURT

        This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
        Administrative Order. Yes ☐ No ☒


        III.      REMEDIES SOUGHT (check all that apply):
                    ☒ Monetary;
                    ☐ Non-monetary declaratory or injunctive relief;
                    ☐ Punitive

        IV.       NUMBER OF CAUSES OF ACTION: (            )
                  (Specify)


                  1

        V.        IS THIS CASE A CLASS ACTION LAWSUIT?
                      ☐ Yes
                      ☒ No

        VI.       HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
                     ☒ No
                     ☐ Yes – If “yes” list all related cases by name, case number and court:




        VII.      IS JURY TRIAL DEMANDED IN COMPLAINT?
                      ☒ Yes
                      ☐ No



I CERTIFY that the information I have provided in this cover sheet is accurate to the best of my knowledge and belief, and
that I have read and will comply with the requirements of Florida Rule of Judicial Administration 2.425.

Signature s/ Joshua Whisler        FL Bar No.:   98172
          Attorney or party                                               (Bar number, if attorney)

        Joshua Whisler            07/25/2019
                  (Type or print name)                                       Date
Case 8:19-cv-02013-CPT Document 1 Filed 08/14/19 Page 20 of 23 PageID 20




                   EXHIBIT "B"
Case 8:19-cv-02013-CPT Document 1 Filed 08/14/19 Page 21 of 23 PageID 21
                                                                               *19-000202407*
          Case 8:19-cv-02013-CPT Document 1 Filed 08/14/19 Page 22 of 23 PageID 22
                                                                                             *19-000202407*




SFR SERVICES LLC A/A/O KEITH AND PHYLLIS                      CASE #:          2019 CA 004048 SC
TUMULTY                                                       COURT:           CIRCUIT COURT
                                                              COUNTY:          SARASOTA
PLAINTIFF(S)                                                  DFS-SOP #:       19-000202407

VS.

ELECTRIC INSURANCE COMPANY

DEFENDANT(S)
_______________________________________/
SUMMONS, COMPLAINT, CIVIL COVER SHEET




                          NOTICE OF SERVICE OF PROCESS
NOTICE IS HEREBY GIVEN of acceptance of Service of Process by the Chief Financial Officer of the
State of Florida. Said process was received in my office by ELECTRONIC DELIVERY on Thursday,
August 1, 2019 and a copy was forwarded by ELECTRONIC DELIVERY on Friday, August 2, 2019 to
the designated agent for the named entity as shown below.


         ELECTRIC INSURANCE COMPANY
         LISA R PIERCE
         75 SAM FONZO DR
         BEVERLY, MA 01915




*Our office will only serve the initial process(Summons and Complaint) or Subpoena and is not responsible
for transmittal of any subsequent filings, pleadings, or documents unless otherwise ordered by the Court
pursuant to Florida Rules of Civil Procedure, Rule #1.080




                                                               Jimmy Patronis
                                                               Chief Financial Officer
cc to:


JOSHUA WHISLER
ATTORNEY                              EXHIBIT "C"
THE WHISLER LAW FIRM
7777 GLADES ROAD
SUITE 100                                                                                            TG1

BOCA RATON , FL 33434

                                 Office of the General Counsel - Service of Process Section
                    200 East Gaines Street - P.O. Box 6200 - Tallahassee, FL 32314-6200 - (850)413-4200
                                  Filing# 93232891 E-Filed 07/26/2019Document
                                             Case 8:19-cv-02013-CPT   02:15:02 1PMFiled 08/14/19 Page 23 of 23 PageID 23

                                                                                           IN THE CIRCUIT COURT OF THE 12th JUDICIAL CIRCUIT, IN AND FOR
                                                                                                            SARASOTA COUNTY, FLORIDA

                                                                                                                                         GENERAL WRISDICT ION
                                                                                                                                         DIVISION CASE NO.: 2019 CA 004048

                                                                               SFR SERVICES LLC A/A/O
                                                                               KEITH AND PHYLLIS TUMULTY,

                                                                                         Plaintiff,

                                                                               vs.

                                                                               ELECTRIC INSURANCE COMPANY,

                                                                                         Defendant.
on 01 August, 2019 and served on defendant or named party on 02 August, 2019




                                                                               _____________________;/
                                                                                                                           S UMMON S
                                                                               THE STAT E OF FLORIDA:
                                                                               To Each Sheriff of the State:
               RECEIVED AS STATUTORY REGISTERED AGENT

                by the Florida Department of Financial Services




                                                                                             YOU ARE HEREBY COMMANDED to serve this summons and a copy of the
                                                                               Complaint filed in this action on Defendant,

                                                                                           ELECTRIC INSURANCE COMPANY
                                                                                           C/O FLORIDA CHIEF FINANCIAL OFFICER AS REGISTERED AGENT
                                                                                           200 EAST GAINES STREET
                                                                                           TALLAHASSEE, FL 32399-4201

                                                                                               Each Defendant is required to serve written defenses to the complaint or petition on
                                                                               Joshua Whisler, Esq. of The Whisler Law Firm, P.A., Plaintiffs attorney, whose address is 1909
                                                                               Tyler Street Ste. 501, Holl ywood, Florida 33020, within 20 days after service of this summons on
                                                                               that defendant, exclusive of the day of service, and to file the original of the defenses with the Clerk of
                                                                               this Court either before service on Plaintiffs attorney or immediately thereafter. If a defendant fails to
                                                                               do so, a default will be entered against the defendant for the relief demanded in the complaint or
                                                                               petition.
                                                                                             7/26(2019
                                                                               DAT ED: -----

                                                                                                 WITNESS my hand and the Seal of said Court

                                                                                                                                 KAREN RUSHING



                                                                                                                                  As Deputy Clerk


                                                                                     If you cannot afford an attorney, contact Gulfcoast Legal Services at (941)746-6151 or
                                                                                     www.gulfcoastlegal.org, or Legal Aid of Manasota at (941)366-0038 or www.legalaidofmanasota.org.
                                                                                     If you do not qualify for free legal assistance or do not know an attorney,you may call
                                                                                     an attorney referral service (listed in the phone book),or contact the Florida Bar Referral Service
                                                                                     at (800)342-8011 or www.floridabar.org.

 Filed 07/26/2019 03:52 PM - Karen E. Rushing, Clerk of the Circuit Court, Sarasota County, FL
